Case 9:19-cv-81186-RKA Document 13 Entered on FLSD Docket 12/23/2019 Page 1 of 2




                             UN ITED STA TES D ISTR ICT CO UR T
                                SO UTH ERN D ISTRICT OF FLO RID A
                                  W EST PALM BEACH DIW SION

                                   CASE NO .: 9:19-cv-81186-RK A
   John Pinson,

           Plaintiff
                                                                               FILED BY                    D.C .
   VS

   R O BINSO N K EITH USTLER ,et.al.                                                  2E2 2 2 2218
                                                                                       ANGELA E.NOBLE
           Defendants/                                                                CLQ9K U.S DIST.CT.
                                                                                      s,o.oFFtA.-w.p.s.
                  PLAIN TIFF'S CERTIFICATION OF INTER ESTED PM W IES

        Plaintiff,John Pinson,hereby servesthiscertification ofinterested partiesin the above

   styled cause ofaction.To the bestofPlaintiff sknow ledgethe below nam ed entitiesand

   individualsare the only onesw ith a financialinterestin the outcom e ofthislitigation.

        Plaintiff:

   John Pinson,pm se

        Defendants:

   ROBW SON IQEITH U STLER,

   M CCA LLA RAYM ER LEIBERT PIERCE,LLC



                     D ated:D ecem ber23,2019                  Respectfully Subm itted,


                                                                    $     '4
                                                                           k

                                                               Jo n Pin n,pro se
                                                               52 N.
                                                                   F e oodRoad
                                                               W ejtPalm Beach,Florida33401
                                                               561-329-2524
                                                              john@pinson.com


                                  Plaintiœ sCertitk ateofInttrestedParties-Page1of2
Case 9:19-cv-81186-RKA Document 13 Entered on FLSD Docket 12/23/2019 Page 2 of 2




                                  CER TIFICA TE O F SERW CE
      Ihereby certify thata true and correctcopy ofthe foregoing docum entwas fled w ith the
   Clerk oftheCourt,and is served by CM /ECF upon entry into the docketon allcounsel,by the
   m andatory CM /ECF system ,on the Service Listbelow .
                        Signed D ecember23,2019                           '
                                                                          -x*q .
                                                                                   .


                                                                      ..'**.           %N.
                                                                    John Pins
                                                                           Xon
                                              Service List
   CounselforDefendants..
   CurtisA lan W ilson
   M ccalla Raym erLLC
   225 E.Robinson St.,Suite 115
   Orlando,FL 32801
   Email:curtiswilson.esq@gmail.com




                               PlaintiœsCertitkateoflntertsttdParties-Page2of2
